 

Exhibit 10.3

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

Veeco Instruments Inc. (the “Company”), is pleased to confirm the award to the
individual named below (“Grantee”) of restricted shares of common stock, par
value $0.01 per share, of the Company described below, subject to the terms and
conditions of this Notice of Restricted Stock Award (the “Notice”), the Veeco
Instruments Inc. 2010 Stock Incentive Plan, as amended from time to time (the
“Plan”) and the terms and conditions set forth in the Veeco Instruments Inc.
Terms and Conditions of Restricted Stock Award  (2018) (the “Terms and
Conditions”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

Grantee:

 

Award Date:

March 14, 2019

Aggregate number of shares of
Restricted Stock subject to the Award

 

(the “Award”):

 

 

Vesting/Lapsing of Restrictions:

Subject to Grantee’s Continuous Service, the shares comprising the Award will
vest, and the restrictions with respect to such shares shall lapse, as follows:

 

      20% on the date which is twelve (12) months from the Award Date

      20% on the date which is eighteen (18) months from the Award Date

      20% on the date which is thirty (30) months from the Award Date

      20% on the date which is forty-two (42) months from the Award Date

      20% on the date which is forty-eight (48) months from the Award Date

 

If Grantee would become vested in a fraction of a share on a Vesting Date, such
share shall not vest until Grantee becomes vested in the entire share on the
following Vesting Date. 

 

Additional Provisions:

This Award shall be subject to the terms and conditions set forth in the Plan
and the Terms and Conditions, including the Forfeiture for Restricted Activity,
Clawback, Governing Law, and Venue and Jurisdiction provisions of Sections 3.5,
3.6, 4.1 through 4.5, 5.7, and 5.8 of the Terms and Conditions.

 

IMPORTANT NOTICE

Grantee must sign this Notice and return it to the Company’s Sr. Vice President,
Human Resources on or before April 15, 2019.  Return your executed Notice to:
Robert Bradshaw by mail at 1  Terminal Drive, Plainview, New York 11803, or
email at RBradshaw@Veeco.com.

 







--------------------------------------------------------------------------------

 

 

PLEASE NOTE THAT YOUR ACCEPTANCE OF THE AWARD WILL ALSO CONSTITUTE YOUR
ACCEPTANCE OF, AND AGREEMENT TO BE BOUND BY, THE TERMS AND CONDITIONS GOVERNING
THE RESTRICTED STOCK AWARD, INCLUDING WITHOUT LIMITATION, THE RESTRICTED
ACTIVITY, CLAWBACK, GOVERNING LAW, AND VENUE AND JURISDICTION PROVISIONS OF
SECTIONS 3.5, 3.6, 4.1 through 4.5, 5.7, AND 5.8 OF THE TERMS AND CONDITIONS.

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 2 [veco20190331ex1038a7c7b001.jpg]

 

 

 

 

Name:

Robert W. Bradshaw

 

 

 

 

Title:

Sr. Vice President Human Resources

 

 

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name 

 

Signature

 

Date

 

 

 



2

--------------------------------------------------------------------------------

 

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

(2018)

These TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD (2018) (these “Terms and
Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of the Company’s common stock, par value $0.01 per
share (“Common Stock”), subject to certain restrictions (“Restricted Stock”),
pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan (as it may be
amended from time to time, the “Plan”), which specifically references these
Terms and Conditions.

ARTICLE 1

DEFINITIONS

1.1        In General.  Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Plan and/or the applicable Notice of
Restricted Stock Award (the “Notice”).  In addition, wherever the following term
is used in these Terms and Conditions, it shall have the meaning specified
below, unless the context clearly indicates otherwise.

1.2       “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 5.2 and the exposure to the risk of forfeiture set forth in
Section 3.1, 3.2, 3.5, and 3.6.

ARTICLE 2

RESTRICTED STOCK AWARD

2.1        Award of Restricted Stock.  The Award is made in consideration of
Grantee’s agreement to remain in the  service of the Company and for other good
and valuable consideration which the Administrator has determined exceeds the
aggregate par value of the shares of Common Stock subject to the Award.

2.2        Award Subject to Plan.  The Award is subject to the terms and
provisions of the Plan, including the provisions of Section 11 of the Plan in
the event of a Corporate Transaction.

ARTICLE 3

RESTRICTIONS

3.1        Forfeiture.  Unless otherwise provided by written agreement between
the Company and Grantee, which may be entered into at any time, including in
connection with the termination of Grantee’s Continuous Service, any Shares
subject to the Award which are not vested at the time Grantee’s Continuous
Service terminates shall thereupon be forfeited immediately and without any
further action by the Company or Grantee.  Grantee also may be required to
forfeit shares of Restricted Stock subject to the Award, including shares of
Common Stock received pursuant to the Award, in accordance with Section 3.5
below.



 

--------------------------------------------------------------------------------

 

 

3.2        Vesting and Lapse of Restrictions.  Subject to Sections 3.1, 3.5, and
3.6, the Restrictions shall lapse as follows:

      20% on the date which is twelve (12) months from the Award Date

      20% on the date which is eighteen (18) months from the Award Date

      20% on the date which is thirty (30) months from the Award Date

      20% on the date which is forty-two (42) months from the Award Date

      20% on the date which is forty-eight (48) months from the Award Date

 

(each a “Vesting Date”); provided, however, that in each case Grantee remains in
Continuous Service from the Award Date through such Vesting Date.  If Grantee
would become vested in a fraction of a share on a Vesting Date, such share shall
not vest until Grantee becomes vested in the entire share on the following
Vesting Date. 

 

3.3        Legend.  Until such time as the Restrictions have lapsed, the Company
may instruct the transfer agent for the Common Stock and/or other record-keepers
to include a restrictive code or similar notation in its records (or legend on
stock certificates, if any) to denote the Restrictions and any applicable
federal and/or state securities laws restrictions relating to Restricted
Stock.  The notation or legend may include the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE PLAN AND IN THE TERMS AND CONDITIONS APPLICABLE TO THE RESTRICTED
STOCK AWARD, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”

3.4        Payment of Taxes; Issuance of Shares.

(a)        Grantee understands, acknowledges and agrees that, unless a
Section 83(b) election is made (as described in Section 3.9), the difference
between the Fair Market Value of a Share at the time it vests, and the amount,
if any, paid by Grantee for such Share is subject to state and federal income
taxes and Grantee is responsible for paying such taxes.

(b)        If the Company is required to withhold any such taxes, Grantee hereby
authorizes the Company and any brokerage firm determined acceptable to the
Company for such purposes to sell on Grantee’s behalf a whole number of Shares
from the number of vested Shares delivered to Grantee at the time the
Restrictions lapse to generate cash proceeds sufficient to satisfy the tax
withholding obligation (“Sale Provisions”).  The Shares will be sold as soon as
practicable following the day the tax withholding obligation arises.  Grantee
will be responsible for all brokerage fees and other costs of sale and Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  Grantee acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any



 

--------------------------------------------------------------------------------

 

 

particular price, and that the proceeds of any such sale may not be sufficient
to satisfy Grantee’s tax withholding obligation.  Accordingly, Grantee agrees to
pay to the Company as soon as practicable any amount of the tax withholding
obligation that is not satisfied by the sale of Shares described above.  By
accepting the Award, Grantee expresses his or her intent that the Sale
Provisions described above regarding the sale of Shares to pay taxes are
intended to constitute a Rule 10b5-1 sales plan and to satisfy the requirements
of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended.  The
Company may, at its discretion, fulfill its tax withholding obligation by
reducing the number of vested Shares delivered to Grantee at the time the
Restrictions lapse by the number of Shares required to satisfy such tax
withholding requirements with respect to Shares (but not cash dividends) (based
on the Fair Market Value of Shares at such time).  Such Shares shall be returned
to the Company.  Grantee’s acknowledgement and acceptance of these tax
provisions are conditions precedent to the right of Grantee to receive the Award
under the Plan and these Terms and Conditions.

(c)        In lieu of the sale or reduction of Shares delivered described in
paragraph (b) above, Grantee may pay to the Company the amount of tax required
to be withheld in cash, by check or in other form satisfactory to the
Company.  Such payment must be made by the date on which the Restrictions lapse
or such later date as is established by the Company (not to exceed 15 days after
the date on which the Restrictions lapse).

(d)        The Shares will be deposited directly into Grantee’s brokerage
account with the Company’s approved broker when vested and any applicable
withholding obligations have been satisfied.

(e)        The Company is hereby authorized to satisfy any required withholding
with respect to cash dividends from the dividends.

3.5        Forfeiture for Restricted Activity.  Grantee acknowledges that the
Company is making this Award of additional compensation, among other reasons, to
provide an incentive to Grantee to remain with and to promote the best interests
of, the Company,  and to protect the Company’s assets, including its goodwill,
Confidential Information (as defined below) and trade secrets, which are
legitimate business interests of the Company, and that engaging in “Restricted
Activities” (as described in Article IV below), would be detrimental to the
legitimate business interests of the Company.    Therefore, in exchange for this
Award,  notwithstanding anything to the contrary in these Terms and Conditions
or otherwise, if Grantee engages in “Restricted Activities” (as described in
Sections 4.1 through 4.5 below), (a) all unvested shares of Restricted Stock
will immediately be forfeited, and (b) Grantee shall be required to (i) return
to the Company, within 10 business days after the Company’s request to Grantee
therefor, all shares of Common Stock received pursuant to the Award that are
owned, directly or indirectly, by Grantee and (ii) pay to the Company, within 10
business days of the Company’s request to Grantee therefor, an amount equal to
the excess, if any, of the aggregate after-tax proceeds (taking into account all
amounts of tax that would be recoverable upon a claim of loss for payment of
such proceeds in the year of repayment) Grantee received upon the sale or other
disposition of all shares of Common Stock



 

--------------------------------------------------------------------------------

 

 

received pursuant to the Award (the “After-Tax Proceeds”).  The forfeiture for
Restricted Activity provisions of this Section 3.5 and Article IV shall survive
and continue to apply beyond settlement of all Awards under the Plan, any
termination or expiration of this Award for any reason, and after the provisions
of any employment or other agreement between the Company and Grantee have
lapsed.

3.6        Clawback.  This Award and all shares of Common Stock received
pursuant to the Award, and all shares of Common Stock received pursuant to the
Award that are owned, directly or indirectly, by Grantee and any After-Tax
Proceeds shall be subject to the Compensation Recoupment Policy, established by
the Company, as amended from time to time, or any similar or successor policy.

3.7        Stop-Transfer Notices.  In order to ensure compliance with the
Restrictions and any provisions set forth in these Terms and Conditions, the
Notice or the Plan, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and, if the Company transfers its
own securities, it may make appropriate notations to the same effect in its own
records.  The Company may issue a “stop transfer” instruction if Grantee fails
to satisfy any tax withholding obligations.

3.8        Certain Changes in Capitalization; Additional Securities.  If the
shares of the Company’s Common Stock as a whole are increased, decreased,
changed into or exchanged for a different number or kind of shares or securities
of the Company, whether through merger, consolidation, reorganization,
recapitalization, reclassification, stock dividend, stock split, combination of
shares, exchange of shares, change in corporate structure or the like, the
Administrator, in its sole discretion, shall have the discretion and power to
determine and to make effective provision for acceleration of the time or times
at which any Restrictions shall lapse or be removed.  In addition, in the case
of the occurrence of any event described in this Section 3.8, the Administrator,
subject to the provisions of the Plan and these Terms and Conditions, shall make
an appropriate and proportionate adjustment in the number and kind of Shares
subject to the Award, to the end that after such event Grantee’s proportionate
interest shall be maintained as before the occurrence of such event.  Any such
adjustment made by the Administrator shall be final and binding upon Grantee,
the Company and all other interested persons.  Any securities or cash received
(including any regular cash dividend) as the result of ownership of the
Restricted Stock (the “Additional Securities”), including, but not by way of
limitation, warrants, options and securities received as a stock dividend or
stock split, or as a result of a recapitalization or reorganization or other
similar change in the Company’s capital structure, shall be retained in escrow
in the same manner and subject to the same conditions and Restrictions as the
Restricted Stock with respect to which they were issued, including, without
limitation, the vesting provisions set forth under Vesting/Lapsing of
Restrictions in the Notice.  Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but Grantee may not direct the Company to sell
any such warrant or option.  If Additional Securities consist of a convertible
security, Grantee may exercise any conversion right, and any securities so
acquired shall constitute Additional Securities.  In the event of any change in
certificates evidencing the Shares or the



 

--------------------------------------------------------------------------------

 

 

Additional Securities by reason of any recapitalization, reorganization or other
transaction that results in the creation of Additional Securities, the escrow
holder is authorized to deliver to the issuer the certificates evidencing the
Shares or the Additional Securities in exchange for the certificates of the
replacement securities.

3.9        Section 83(b) Election.  Grantee understands that, under Section
83(a) of the Internal Revenue Code of 1986, as amended (the “Code”), Grantee
will recognize as ordinary income the difference between the amount, if any,
paid for the Shares and the Fair Market Value of the Shares at the time the
Restrictions on such Shares lapse.  Grantee understands that, notwithstanding
the preceding sentence, Grantee may elect to be taxed at the time of the Award
Date, rather than at the time the Restrictions lapse, by filing an election
under Section 83(b) of the Code (an “83(b) Election”) with the Internal Revenue
Service within 30 days of the Award Date.  In the event Grantee files an 83(b)
Election, Grantee will recognize ordinary income in an amount equal to the
difference between the amount, if any, paid for the Shares and the Fair Market
Value of such Shares as of the Award Date, and will be responsible for paying
all such taxes, and, if applicable, paying the Company the amount of any tax
required to be withheld thereon at the time of such election, in the manner set
forth in Section 3.4.  Grantee further understands that a copy of such 83(b)
Election form must be filed with his or her federal income tax return for the
calendar year in which the Award falls, and a copy delivered to the
Company.  Grantee acknowledges that the foregoing is only a summary of the
effect of United States federal income taxation with respect to this Award, and
does not purport to be complete or to deal with any state, local or foreign tax
requirements that might apply.  GRANTEE FURTHER ACKNOWLEDGES THAT THE COMPANY IS
NOT RESPONSIBLE FOR FILING GRANTEE’S 83(B) ELECTION, AND THE COMPANY HAS
DIRECTED GRANTEE TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS
OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FEDERAL
GOVERNMENT OR FOREIGN COUNTRY IN WHICH GRANTEE MAY RESIDE, AND THE TAX
CONSEQUENCES OF GRANTEE’S DEATH.

ARTICLE 4

FORFEITURE FOR RESTRICTED ACTIVITY

4.1        Restricted Activity.  For the avoidance of doubt, the Company and
Grantee agree that Grantee is free to engage in the activities described in this
Article IV and that the Company will not seek to enjoin or otherwise stop
Grantee from engaging in any such Restricted Activities (provided, however, that
the Company reserves such right as it may exist at law or in equity and/or
pursuant to any other agreement entered into between the Company and Grantee,
including, without limitation, in the Veeco Instruments Inc. Employee
Confidentiality and Inventions Agreement (“ECIA”)), but that if Grantee engages
in such activities the Company shall have all of the rights set forth in Section
3.5 with respect to the Award, all shares of Common Stock received pursuant to
the Award, and any After-Tax Proceeds.  

4.2        Company Information:  During the term of employment with the Company
and for five years thereafter, Grantee will not use or disclose to any
individual



 

--------------------------------------------------------------------------------

 

 

or entity any Confidential Information (as defined below) of the Company except
(i) in the performance of Grantee’s duties for the Company, (ii) as authorized
in writing by the Company, or (iii) as required by law or legal process,
provided, that, prior to any such required disclosure, Grantee will notify the
Company of the requirement to disclose and, if requested, Grantee will cooperate
with the Company’s efforts to prevent or limit such disclosure.  Grantee
understands that “Confidential Information” means any information that: (a) is
disclosed to, learned by, or created by Grantee in connection with Grantee’s
employment with the Company (or a predecessor company now owned by or part of
the Company), and (b) the Company treats as proprietary, private or
confidential.  Confidential Information may include, without limitation,
information relating to the Company’s products, services and methods of
operation, the identities and competencies of the Company’s employees, customers
and suppliers, trade secrets, know-how, processes, Inventions and the Company
Related Inventions (each as defined in the ECIA), techniques, data, sketches,
plans, drawings, chemical formulae, computer software, financial information,
operating and cost data, research databases, selling and pricing information,
business and marketing plans, and information concerning potential acquisitions,
dispositions or joint ventures.  Grantee further understands that “Confidential
Information” does not include any of the foregoing items which has become
publicly known or made generally available (provided that information will not
cease to be “Confidential Information” as a result of Grantee’s breach of
confidentiality).  Grantee will promptly notify the Company if Grantee becomes
aware of any unauthorized use or disclosure of Confidential Information.

4.3        Third Party Information:  Grantee recognizes that the Company has
received and in the future will receive from its customers, suppliers and
trading partners their confidential or proprietary information subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  Grantee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or entity or to use it except as necessary in carrying
out Grantee’s work for the Company consistent with the Company’s agreement with
such third party. 

4.4        Non-competition.  During employment with the Company and for one year
thereafter, (a) Grantee will not own, manage, work for or otherwise participate
in any business whose products, services or activities compete with the current
or currently contemplated products, services or activities of the Company in any
state or country in which the Company sells products or conducts business and
(x) in which Grantee was involved or (y) with respect to which Grantee had
access to Confidential Information, in each case, during the 5 years prior to
termination, provided, however, that Grantee may own up to 1% of the securities
of any such public company (but without otherwise participating in the
activities of such enterprise); and (b) Grantee will not, for himself or any
other person: (i) induce or try to induce any customer, supplier, licensor or
business relation to stop doing business with the Company or otherwise interfere
with the relationship between the Company and any of its customers, suppliers,
licensors or business relations; or (ii) solicit the business of any person
known by Grantee to be a customer of the Company, whether or not Grantee had
personal contact with such person, with respect to products or activities that
compete with the products or activities of the



 

--------------------------------------------------------------------------------

 

 

Company in existence or contemplated at the time of termination of Grantee’s
Continuous Service.  Grantee agrees that this covenant is reasonable with
respect to its scope, geographical area, and duration.

4.5        Non-solicitation.  During employment with the Company and for one
year thereafter, Grantee will not, for himself or any other person: (a) induce
or try to induce any employee to leave the Company or otherwise interfere with
the relationship between the Company and any of its employees, or (b) employ or
engage as an independent contractor, any current or former employee of the
Company, other than former employees who have not worked for the Company within
the past year.  Grantee agrees that this covenant is reasonable with respect to
its scope and duration.

4.6        Severability:  The invalidity or unenforceability of any paragraph or
provision (or any part thereof) of the Notice or these Terms and Conditions
shall not affect the validity or enforceability of any one or more of the other
paragraphs or provisions (or other parts thereof), and all other provisions
shall remain in full force and effect.  If any provision of the Notice or these
Terms and Conditions is held to be excessively broad, then such provision shall
be reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law. 

1.         Notice of Immunity under the Defend Trade Secrets Act and Other
Protected Rights.  Grantee understands that, in accordance with the Defend Trade
Secrets Act of 2016, Grantee will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(a) is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.  Grantee also understands that if Grantee ever files a lawsuit
for retaliation by the Company for reporting a suspected violation of law,
Grantee may disclose trade secrets to Grantee’s attorney and use the trade
secret information in the court proceeding provided Grantee: (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.    Grantee understands that
nothing contained in the Notice, these Terms and Conditions, or the Plan limits
Grantee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Grantee further understands that nothing in the Notice, these Terms
and Conditions, or the Plan limits Grantee’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  Nothing in the Notice, these
Terms and Conditions, or the Plan limits Grantee’s right to receive an award for
information provided to any Government Agencies.





 

--------------------------------------------------------------------------------

 

 

ARTICLE 5

OTHER PROVISIONS

5.1        Book Entry; Escrow.  The unvested Shares will be held in book-entry
or global certificate form.  If the Company instead chooses to issue share
certificates representing the Shares, the certificates for the Shares shall be
deposited in escrow with the Secretary or Assistant Secretary of the Company or
such other escrow holder as the Company may appoint; provided,  however, that in
no event shall Grantee retain physical custody of any certificates representing
unvested Shares issued to him.  The deposited certificates shall remain in
escrow until all of the Restrictions lapse or shall have been removed.

5.2        Restricted Stock Not Transferable.  No unvested Shares or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Grantee or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
 however, that this Section 5.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.

5.3        Rights as Stockholder.  Except as otherwise provided herein, upon
issuance of the Shares pursuant to Section 5.1,  Grantee shall have all the
rights of a stockholder with respect to said Shares, subject to the Restrictions
herein, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares; provided, however,
that any and all Additional Securities received by Grantee with respect to such
Restricted Stock shall, as provided in Section 3.8, also be subject to the
Restrictions until the Restrictions on the underlying Shares lapse or are
removed pursuant to these Terms and Conditions.

5.4        No Right to Continued Employment.  Nothing in the Notice, these Terms
and Conditions or the Plan shall confer upon Grantee any right to continue in
the service of the Company or any Related Entity or shall interfere with or
restrict in any way the rights of the Company or any Related Entity, which are
hereby expressly reserved, to discharge Grantee at any time for any reason
whatsoever, with or without cause, except as may otherwise be provided by any
written agreement entered into by and between the Company and Grantee.

5.5        No Right to Future Awards.  Nothing in the Notice, these Terms and
Conditions or the Plan shall confer upon Grantee any right with respect to
future Awards under the Plan, or any right with respect to any other award under
any plan of the Company or any Related Entity.

5.6        Entire Agreement.  The Notice, these Terms and Conditions and the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Grantee with respect to the subject matter hereof,
and may not be modified adversely to



 

--------------------------------------------------------------------------------

 

 

Grantee’s interest except by means of a writing signed by the Company and
Grantee.  For the avoidance of doubt, the restrictions set forth in Sections 4.2
through 4.5 above do not supersede any other agreement between the Company and
Grantee, including, without limitation, the ECIA.  Nothing in the Notice, the
Plan and these Terms and Conditions (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the
parties.  Should any provision of the Notice, the Plan or these Terms and
Conditions be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.

5.7        Governing Law.  The Notice, the Plan and these Terms and Conditions
are to be construed in accordance with and governed by the internal laws of the
State of New York, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of New York to the rights, duties, and obligations of the
parties. 

5.8        Venue and Jurisdiction.  The Company, Grantee, and Grantee’s
assignees pursuant to Section 5.2 (the “parties”) expressly agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or
these Terms and Conditions shall be brought in the United States District Court
for the Eastern District of New York (or should such court lack jurisdiction to
hear such action, suit or proceeding, in a New York state court in the County of
Nassau) and that the parties shall submit to the exclusive jurisdiction of such
courts.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court.  The parties agree and submit to
personal jurisdiction in either court.  The Parties further agree that this
Venue and Jurisdiction is binding on all matters related to the Notice, the
Plan, or these Terms and Conditions and may not be altered or amended by any
other arrangement or agreement (including an employment agreement) without the
express written consent of Grantee and the Company.  If any one or more
provisions of this Section 5.8 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

5.9        Jury Trial.  THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY
HAVE TO A JURY TRIAL OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE NOTICE, THE PLAN OR THESE TERMS AND CONDITIONS. 

5.10      Conformity to Securities Laws.  Grantee acknowledges that the Plan and
these Terms and Conditions are intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable



 

--------------------------------------------------------------------------------

 

 

law, the Plan and these Terms and Conditions shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

5.11      Amendment, Suspension and Termination.  The Award and these Terms and
Conditions may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Committee or the Board,
provided that, except as may otherwise be provided by the Plan, neither the
amendment, suspension nor termination of the Award or these Terms and Conditions
shall, without the consent of Grantee, alter or impair any rights or obligations
under any Award.

5.12      Administration and Interpretation.  Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or these Terms and
Conditions shall be submitted by Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

5.13      Notices.  Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to Grantee to his address shown in the Company records, and
to the Company at its principal executive office.

5.14      Severability.   The invalidity or unenforceability of any paragraph or
provision of these Terms and Conditions shall not affect the validity or
enforceability of any other paragraph or provision, and all other provisions
shall remain in full force and effect.  If any provision of these Terms and
Conditions is held to be excessively broad, then such provision shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

5.15      Certain Provisions Applicable to Grantees Employed at International
Locations.  The Company will assess its requirements regarding tax, social
insurance and any other payroll tax (“Tax-Related Items”) withholding and
reporting in connection with the Shares.  These requirements may change from
time to time as laws or interpretations change.  Regardless of the actions of
the Company in this regard, Grantee hereby acknowledges and agrees that the
ultimate liability for any and all Tax-Related Items is and remains his or her
responsibility and liability and that the Company makes no representations nor
undertakings regarding treatment of any Tax-Related Items in connection with any
aspect of the Award and does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate Grantee’s liability regarding
Tax-Related Items.  In the event that the Company must withhold any Tax-Related
Items in connection with the Award, Grantee agrees to make arrangements
satisfactory to the Company to satisfy all withholding requirements.  Grantee
authorizes the Company to withhold all applicable Tax-Related Items legally due
from Grantee from his or her wages or other cash compensation paid him or her by
the Company and/or to cause the sale of vested Shares on Grantee’s behalf or
reduce the number of vested Shares delivered to Grantee at the time the
Restrictions lapse, as contemplated by Section 3.4 above, to satisfy such
Tax-Related Items.

5.16      Data Protection and Privacy.  The Grantee understands that the Company



 

--------------------------------------------------------------------------------

 

 

may (a) collect, process, store, use and disclose Grantee’s personal data, (b)
make such data available to the Company’s affiliates and subsidiaries, as well
as to certain appropriate third parties who provide products or services to the
Company (for example, human resource service providers), and (c) transmit,
transfer and store such data to/on the Company’s information systems which may
be located outside Grantee’s home country, in countries which may have different
data protection and privacy laws than Participant’s home country.  Any such
collection, processing, storage, use, disclosure, transmission or transfer shall
be made only for lawful purposes, for example, managing Grantee’s employment
relationship with the Company and administering the Company’s compensation
programs.  For more information, please consult the Company’s applicable
policies covering personal data protection and privacy, as may be in effect from
time to time.

*  *  *  *  *

 

--------------------------------------------------------------------------------